Citation Nr: 1815532	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for an umbilical hernia, status post repair. 

2.  Entitlement to a rating in excess of 10 percent for chronic painful callus of the left great toe.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1985 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran was denied entitlement to service connection for a right foot disability in a December 2016 rating decision.  A notice of disagreement (NOD) was filed as to this rating decision in January 2017.  The electronic Appeals Control and Locator System (VACOLS) shows receipt of the NOD.  As VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Manlincon is therefore not applicable in this case.

The Veteran requested a Board hearing.  A hearing was scheduled for August 2017.  The Veteran did not attend the hearing, nor did he subsequently request a new hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The issues of entitlement to a rating in excess of 10 percent for chronic painful callus of the left great toe and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a written and signed statement received in May 2017, prior to the promulgation of a Board decision, the Veteran's authorized representative withdrew his claim for a rating in excess of 40 percent for an umbilical hernia, status post repair.


CONCLUSION OF LAW

The claim for a rating in excess of 40 percent for an umbilical hernia, status post repair, is withdrawn.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In May 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's authorized representative withdrawing the claim of an entitlement to a rating in excess of 40 percent for an umbilical hernia, status post repair.  Accordingly, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The issue of entitlement to a rating in excess of 40 percent for an umbilical hernia, status post repair, is dismissed.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's claim of entitlement to an increased rating for a chronic painful callus of the left foot, the Board notes that the Veteran's last VA examination was in October 2011, seven years ago.  As recently as March 2017, the Veteran sought treatment for his severely painful callus on the bottom of the left great toe.  This recent treatment indicates a possible worsening of his disability.    

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected chronic painful callus of the left foot, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").   

Further, the Board finds that any decision with respect to the increased rating claim being remanded may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for chronic painful callus of the left foot currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue, as such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the chronic painful callus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also July 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183(where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records not already of records that are related to the disability on appeal.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with the opportunity to submit such records.

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran.

3.  Schedule the Veteran for a VA examination to assist in determining the current severity of his service-connected chronic painful callus of the left foot.  The VA examiner should review all evidence of record.  All indicated tests and studies should be performed.  

4.  Then, re-adjudicate the issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for chronic painful callus of the left foot; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


